DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 17/090594 filed on July 22, 2022.

					Response to Arguments

2.	Applicant’s arguments have been considered

	On Pg. 8-9 of remarks in regards to 35 U.S.C.101 relating to claim 1, Applicant argues the 35 U.S.C. 101 rejection.  


	Examiner replies that the 35 U.S.C. 101 rejection is removed.

	On Pg. 9-10 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Applicant has amended Claim 1 to further specify that the server "holds the requested transaction in a buffer while the distributed ledger undergoes an update for a set time period." Applicant has further amended claim 1 to recite "wherein, after the set time period has elapsed, the server checks the transaction ID database to determine whether to commit the requested transaction". Applicant respectfully submits that none of the cited references teach or disclose such an embodiment. Accordingly, Wang and Trevethan alone or in combination fail to disclose all elements of Claims 1. Applicant respectfully submits that the claim, as amended, is neither taught nor suggested by the cited references. Reconsideration and withdrawal of the §103 rejection of the Claims is respectfully requested.”

	Examiner replies that a new reference is presented below to teach the amended limitation. 



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. Patent Application Publication No. 2019/03701486 (herein as ‘Wang’) and further in view of Ferenczi et al. U.S. Patent Application Publication No. 2020/0193425 (herein as ‘Ferenczi’) and Reed U.S. Patent No. 10,579,974 (herein as ‘Reed’).


As to claim 1 Wang teaches a system for transaction identification (ID) generation in transaction-based environments, comprising: a computer comprising (Par. 0026 Wang discloses a computer);
a microprocessor (Par. 0026 Wang discloses a processor);
a server running on the computer comprising a microprocessor (Par. 0043 Wang discloses a server);
the server comprising a transaction-based environment comprising a transaction ID database held in a memory of the server (Par. 0013 Wang discloses a transaction); and a distributed ledger (Par. 0003 Wang discloses a distributed ledger);
the transaction ID database comprising a plurality of recorded transaction IDs (Par. 0091 Wang discloses generating a unique identifier associated with each recorded transaction);
each transaction ID corresponding to a respective transaction of a plurality of transactions recorded in the distributed ledger, the distributed ledger comprising a blockchain of a plurality of blocks, each block comprising at least one of the plurality of transactions (Par. 0031 Wang discloses the blocks area associated with the blockchain. Par. 0083 and Par. 0084 Wang discloses a ledger recording and storing all the transactions into a table);
wherein the server receives, from a client, a generated transaction ID, the generated transaction ID being associated with a requested transaction the requested transaction being received by the server with instructions to commit the requested transaction to a block of the distributed ledger (Par. 0138 Wang discloses receiving a transaction from a member node device.  The member node is seen as user.  Par. 0091 Wang discloses a unique identifier associated with each recorded transaction and storing the transaction in the blockchain. The unique identifier is the transaction ID);
Wang does not teach but Ferenczi teaches the generated transaction ID comprising a hash value (Par. 0054 Ferenczi discloses generating a purchase hash is a transaction that contain transaction information and key.  The key is seen as the transaction ID). 
Wang and Ferenczi are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the blockchain transaction processing of Wang to include the hashing of transaction of Ferenczi, to increase security of the transaction. The suggestion/motivation to combine is that it would be obvious to try in order to prevent force attacks, rainbow table attacks (Par. 0054 Ferenczi).
Wang teaches an anchor value (Par. 140 Wang discloses the block high value of the transaction);
and an offset value (Par. 0139 Wang discloses the transaction containing a time stamp that is the sum of the creation time stamp and a threshold value.  The offset value is seen as the sum); 
wherein the server parses the generated transaction ID (Par. 0141 Wang discloses accessing the transaction unique identifier);
Wang in combination with Ferenczi does not teach but Reed teaches wherein the server holds the requested transaction in a buffer while the distributed ledger undergoes an update for a set time period (Col. 2 Lines 5-20 Reed discloses the server waiting six confirmation cycles before the transaction is confirmed to the network);
Wang and Reed are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the blockchain transaction processing of Wang to include the hashing of transaction of Reed, to increase security of the transaction. The suggestion/motivation to combine is that it would be obvious to try in order to reduce the wait time for confirmation (Col. 2 Lines 43-57 Reed).
Wang teaches wherein after the set time period has elapsed the server checks the transaction ID database to determine whether to commit the requested transaction (Par. 0141 Wang discloses checking the validity of the transaction by determining if the unique identifier associated with the transaction is stored within the table);
wherein the server, based upon the check, performs one of committing the requested transaction or aborting the requested transaction (Par. 0141 Wang discloses storing the transaction when it is determine the unique identifier is not stored within the table. Storing the transaction is seen as committing the requested transaction).

As to claim 2 Wang in combination with Ferenczi and Reed does each and every limitation of claim 1.
In addition Wang teaches wherein a client generates the generated transaction ID (Par. 0091 Wang discloses generating a unique identifier associated with each recorded transaction), said generation comprising: 
generating, via a hashing function, the hash value of the generated transaction ID (Par. 0054 Ferenczi discloses generating a purchase hash is a transaction that contain transaction information and key);   
associated with the requested transaction, determining an anchor of the requested transaction, and combining the generated hash value and the determined anchor value with the offset value (Par. 0139 Wang discloses the transaction containing a time stamp that is the sum of the creation time stamp and a threshold value.  The offset value is seen as the sum).

As to claim 3 Wang in combination with Ferenczi and Reed does each and every limitation of claim 2.
In addition Wang teaches wherein determining the anchor of the requested transaction comprises: querying a current height of the distributed ledger of the transaction-based environment and verifying the current height of the distributed ledger (Par. 0130 Wang discloses searching and identifying the reference block height value and comparing reference height value to the candidate height value).


As to claim 4 Wang in combination with Ferenczi and Reed does each and every limitation of claim 3.
In addition Wang teaches wherein the offset value corresponds to a change in height of the distributed ledger (Par. 0127 Wang discloses a transaction change will cause a time stamp change.  Causing a timestamp to change will cause the sum value which is used to compute offset to change).

As to claim 5 Wang in combination with Ferenczi and Reed does each and every limitation of claim 4.
In addition Wang teaches wherein check of the transaction ID database to determine whether to commit the requested transaction comprises: determining that the current height of the distributed ledger is between the anchor value and the sum of the anchor value and the offset (Par. 0140 Wang discloses the time stamp which is part of the transaction, contains the reference value being greater than the third value and less than the block height value.  The third value is seen as the sum of the anchor value and the offset.  The block height is seen as the anchor value).

As to claim 6 Wang in combination with Ferenczi and Reed does each and every limitation of claim 5.
In addition Wang teaches further comprising: 
at least one instance of a container runtime service; wherein the transaction-based environment comprises a distributed ledger component in the at least one instance of the container runtime service, wherein the distributed ledger is provisioned as a blockchain cloud service, (Par. 0066 Wang discloses the ledger node that can collect transaction data related to the blockchain. The node is the instance); the blockchain cloud service comprising; 
a peer container  (Par. 0066 Wang discloses the node device containing the ledger);  
an ordering container (Par. 0065 Wang discloses the order of transactions is documented. Par. 0084 Wang discloses the idempotent table that stores all the valid transactions); 
and a chaincode container (Par. 0069 Wang discloses the system uses digital signature to encrypt the transactions);
wherein the peer container maintains the distributed ledger (Par. 0066 Wang discloses the node device containing the ledger); 
wherein the ordering container orders transactions within the distributed ledger (Par. 0065 Wang discloses the order of transactions is documented. Par. 0084 Wang discloses the idempotent table that stores all the valid transactions);
wherein the chaincode container comprises a chaincode execution unit that encodes assets in the distributed ledger (Par. 0069 Wang discloses the system uses digital signature to encrypt the transactions).


As to claim 8 Wang teaches a method for transaction identification (ID) generation in transaction-based environments, comprising: 
providing a computer comprising a microprocessor  (Par. 0026 Wang discloses a processor); 
providing a server running on the computer comprising a microprocessor (Par. 0043 Wang discloses a server);
the server comprising a transaction-based environment comprising a transaction ID database held in a memory of the server (Par. 0013 Wang discloses a transaction); and a distributed ledger (Par. 0003 Wang discloses a distributed ledger);
the transaction ID database comprising a plurality of recorded transaction IDs (Par. 0091 Wang discloses generating a unique identifier associated with each recorded transaction);
each transaction ID corresponding to a respective transaction of a plurality of transactions recorded in the distributed ledger the distributed ledger comprising a blockchain of a plurality of blocks, each block comprising at least one of the plurality of transactions (Par. 0138 Wang discloses receiving a transaction from a member node device.  The member node is seen as user.  Par. 0091 Wang discloses a unique identifier associated with each recorded transaction and storing the transaction in the blockchain. The unique identifier is the transaction ID);
receiving, at the server, from a client, a generated transaction ID, the generated transaction ID being associated with a requested transaction, the requested transaction being received by the server with instructions to commit the requested transaction to a block of the distributed ledger (Par. 0138 Wang discloses receiving a transaction from a member node device.  The member node is seen as user.  Par. 0091 Wang discloses a unique identifier associated with each recorded transaction. The unique identifier is the transaction ID);
Wang does not teach but Ferenczi teaches the generated transaction ID comprising a hash value (Par. 0054 Ferenczi discloses generating a purchase hash is a transaction that contain transaction information and key.  The key is seen as the transaction ID). 
Wang and Ferenczi are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the blockchain transaction processing of Wang to include the hashing of transaction of Ferenczi, to increase security of the transaction. The suggestion/motivation to combine is that it would be obvious to try in order to prevent force attacks, rainbow table attacks (Par. 0054 Ferenczi).
Wang teaches an anchor value (Par. 140 Wang discloses the block high value of the transaction);
and an offset value (Par. 0139 Wang discloses the transaction containing a time stamp that is the sum of the creation time stamp and a threshold value.  The offset value is seen as the sum);
parsing, by the server, the generated transaction ID (Par. 0141 Wang discloses accessing the transaction unique identifier);
Wang in combination with Ferenczi does not teach but Reed teaches holding the requested transaction in a buffer while the distributed ledger undergoes an update for a set time period; upon the set time period expiring (Col. 2 Lines 5-20 Reed discloses the server waiting six confirmation cycles before the transaction is confirmed to the network);
Wang and Reed are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the blockchain transaction processing of Wang to include the hashing of transaction of Reed, to increase security of the transaction. The suggestion/motivation to combine is that it would be obvious to try in order to reduce the wait time for confirmation (Col. 2 Lines 43-57 Reed).
Wang teaches checking, by the server, the transaction ID database to determine whether to commit the requested transaction (Par. 0141 Wang discloses checking the validity of the transaction by determining if the unique identifier associated with the transaction is stored within the table);
and based upon the check, performing, by the server one of committing the requested transaction or aborting the requested transaction (Par. 0141 Wang discloses storing the transaction when it is determine the unique identifier is not stored within the table. Storing the transaction is seen as committing the requested transaction).

As to claim 9 Wang in combination with Ferenczi and Reed does each and every limitation of claim 8.
In addition Wang teaches wherein a client generates the generated transaction ID (Par. 0091 Wang discloses generating a unique identifier associated with each recorded transaction);
said generation comprising: generating, via a hashing function, the hash value of the generated transaction ID (Par. 0054 Ferenczi discloses generating a purchase hash is a transaction that contain transaction information and key);   
associated with the requested transaction, determining an anchor of the requested transaction, and combining the generated hash value and the determined anchor value with the offset value (Par. 0139 Wang discloses the transaction containing a time stamp that is the sum of the creation time stamp and a threshold value.  The offset value is seen as the sum).

As to claim 10 Wang in combination with Ferenczi and Reed does each and every limitation of claim 9.
In addition Wang teaches wherein determining the anchor of the requested transaction comprises: querying a current height of the distributed ledger of the transaction-based environment, and verifying the current height of the distributed ledger (Par. 0130 Wang discloses searching and identifying the reference block height value and comparing reference height value to the candidate height value).

As to claim 11 Wang in combination with Ferenczi and Reed does each and every limitation of claim 10.
In addition Wang teaches wherein the offset value corresponds to a change in height of the distributed ledger (Par. 0127 Wang discloses a transaction change will cause a time stamp change.  Causing a timestamp to change will cause the sum value which is used to compute offset to change).

As to claim 12 Wang in combination with Ferenczi and Reed does each and every limitation of claim 11.
In addition Wang teaches wherein check of the transaction ID database to determine whether to commit the requested transaction comprises: determining that the current height of the distributed ledger is between the anchor value and the sum of the anchor value and the offset (Par. 0140 Wang discloses the time stamp which is part of the transaction, contains the reference value being greater than the third value and less than the block height value.  The third value is seen as the sum of the anchor value and the offset.  The block height is seen as the anchor value).

As to claim 13 Wang in combination with Ferenczi and Reed does each and every limitation of claim 12.
In addition Wang teaches further comprising: providing at least one instance of a container runtime service; wherein the transaction-based environment comprises a distributed ledger component in the at least one instance of the container runtime service, wherein the distributed ledger is provisioned as a blockchain cloud service (Par. 0066 Wang discloses the ledger node that can collect transaction data related to the blockchain. The node is the instance);
the blockchain cloud service comprising; 
a peer container (Par. 0066 Wang discloses the node device containing the ledger);   
an ordering container (Par. 0065 Wang discloses the order of transactions is documented. Par. 0084 Wang discloses the idempotent table that stores all the valid transactions);
 and a chaincode container (Par. 0069 Wang discloses the system uses digital signature to encrypt the transactions); 
wherein the peer container maintains the distributed ledger (Par. 0066 Wang discloses the node device containing the ledger);  
wherein the ordering container orders transactions within the distributed ledger  (Par. 0065 Wang discloses the order of transactions is documented. Par. 0084 Wang discloses the idempotent table that stores all the valid transactions);
wherein the chaincode container comprises a chaincode execution unit that encodes assets in the distributed ledger (Par. 0069 Wang discloses the system uses digital signature to encrypt the transactions).

As to claim 15 Wang teaches a non-transitory computer readable storage medium having instructions thereon for transaction identification (ID) generation in transaction-based environments, which when read and executed cause one or more computers to perform steps comprising: 
providing a computer comprising a microprocessor (Par. 0026 Wang discloses a processor); 
providing a server running on the computer comprising a microprocessor (Par. 0043 Wang discloses a server);
the server comprising a transaction-based environment comprising a transaction ID database held in a memory of the server (Par. 0013 Wang discloses a transaction);
and a distributed ledger (Par. 0003 Wang discloses a distributed ledger);
the transaction ID database comprising a plurality of recorded transaction IDs (Par. 0091 Wang discloses generating a unique identifier associated with each recorded transaction);
each transaction ID corresponding to a respective transaction of a plurality of transactions recorded in the distributed ledger the distributed ledger comprising a blockchain of a plurality of blocks, each block comprising at least one of the plurality of transactions (Par. 0083 and Par. 0084 Wang discloses a ledger recording and storing all the transactions into a table);
receiving, at the server, from a client, a generated transaction ID, the generated transaction ID being associated with a requested transaction the requested transaction being received by the server with instructions to commit the requested transaction to a block of the distributed ledger (Par. 0138 Wang discloses receiving a transaction from a member node device.  The member node is seen as user.  Par. 0091 Wang discloses a unique identifier associated with each recorded transaction and storing the transaction in the blockchain. The unique identifier is the transaction ID);
Wang does not teach but Ferenczi teaches the generated transaction ID comprising a hash value (Par. 0054 Ferenczi discloses generating a purchase hash is a transaction that contain transaction information and key.  The key is seen as the transaction ID). 
Wang and Ferenczi are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the blockchain transaction processing of Wang to include the hashing of transaction of Ferenczi, to increase security of the transaction. The suggestion/motivation to combine is that it would be obvious to try in order to prevent force attacks, rainbow table attacks (Par. 0054 Ferenczi).
Wang teaches an anchor value (Par. 140 Wang discloses the block high value of the transaction);
and an offset value (Par. 0139 Wang discloses the transaction containing a time stamp that is the sum of the creation time stamp and a threshold value.  The offset value is seen as the sum);
parsing, by the server, the generated transaction ID (Par. 0141 Wang discloses accessing the transaction unique identifier);
Wang in combination with Ferenczi does not teach but Reed teaches holdinq the requested transaction in a buffer while the distributed ledger undergoes an update for a set time period; upon the set time period expiring (Col. 2 Lines 5-20 Reed discloses the server waiting six confirmation cycles before the transaction is confirmed to the network);
Wang and Reed are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the blockchain transaction processing of Wang to include the hashing of transaction of Reed, to increase security of the transaction. The suggestion/motivation to combine is that it would be obvious to try in order to reduce the wait time for confirmation (Col. 2 Lines 43-57 Reed).
Wang teaches checking, by the server, the transaction ID database to determine whether to commit the requested transaction (Par. 0141 Wang discloses checking the validity of the transaction by determining if the unique identifier associated with the transaction is stored within the table);
and based upon the check, performing, by the server one of committing the requested transaction or aborting the requested transaction (Par. 0141 Wang discloses storing the transaction when it is determine the unique identifier is not stored within the table. Storing the transaction is seen as committing the requested transaction).


As to claim 16 Wang in combination with Ferenczi and Reed does each and every limitation of claim 15.
In addition Wang teaches wherein a client generates the generated transaction ID (Par. 0091 Wang discloses generating a unique identifier associated with each recorded transaction);
said generation comprising: generating, via a hashing function, the hash value of the generated transaction ID (Par. 0054 Ferenczi discloses generating a purchase hash is a transaction that contain transaction information and key);    
associated with the requested transaction, determining an anchor of the requested transaction, and combining the generated hash value and the determined anchor value with the offset value (Par. 0139 Wang discloses the transaction containing a time stamp that is the sum of the creation time stamp and a threshold value.  The offset value is seen as the sum).

As to claim 17 Wang in combination with Ferenczi and Reed does each and every limitation of claim 16.
In addition Wang teaches wherein determining the anchor of the requested transaction comprises: querying a current height of the distributed ledger of the transaction-based environment, and verifying the current height of the distributed ledger (Par. 0130 Wang discloses searching and identifying the reference block height value and comparing reference height value to the candidate height value).

As to claim 18 Wang in combination with Ferenczi and Reed does each and every limitation of claim 17.
In addition Wang teaches wherein the offset value corresponds to a change in height of the distributed ledger (Par. 0127 Wang discloses a transaction change will cause a time stamp change.  Causing a timestamp to change will cause the sum value which is used to compute offset to change).

As to claim 19 Wang in combination with Ferenczi and Reed does each and every limitation of claim 18.
In addition Wang teaches wherein check of the transaction ID database to determine whether to commit the requested transaction comprises: determining that the current height of the distributed ledger is between the anchor value and the sum of the anchor value and the offset  (Par. 0140 Wang discloses the time stamp which is part of the transaction, contains the reference value being greater than the third value and less than the block height value.  The third value is seen as the sum of the anchor value and the offset.  The block height is seen as the anchor value).


As to claim 20 Wang in combination with Ferenczi and Reed does each and every limitation of claim 19.
In addition Wang teaches the steps further comprising: providing at least one instance of a container runtime service; wherein the transaction-based environment comprises a distributed ledger component in the at least one instance of the container runtime service, wherein the distributed ledger is provisioned as a blockchain cloud service (Par. 0066 Wang discloses the ledger node that can collect transaction data related to the blockchain. The node is the instance);
the blockchain cloud service comprising; a peer container (Par. 0066 Wang discloses the node device containing the ledger);  
an ordering container (Par. 0065 Wang discloses the order of transactions is documented. Par. 0084 Wang discloses the idempotent table that stores all the valid transactions);
and a chaincode container (Par. 0069 Wang discloses the system uses digital signature to encrypt the transactions);
wherein the peer container maintains the distributed ledger  (Par. 0066 Wang discloses the node device containing the ledger);
wherein the ordering container orders transactions within the distributed ledger (Par. 0065 Wang discloses the order of transactions is documented. Par. 0084 Wang discloses the idempotent table that stores all the valid transactions);
wherein the chaincode container comprises a chaincode execution unit that encodes assets in the distributed ledger (Par. 0069 Wang discloses the system uses digital signature to encrypt the transactions).


6.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. Patent Application Publication No. 2019/03701486 (herein as ‘Wang’) in combination with Ferenczi et al. U.S. Patent Application Publication No. 2020/0193425 (herein as ‘Ferenczi’), Reed U.S. Patent No. 10,579,974 (herein as ‘Reed’) and Ganapavarapu et al. U.S. Patent Application Publication No. 2020/0394552 (herein ‘Ganapavarapu’).


As to claim 7 Wang in combination with Ferenczi does each and every limitation of claim 6.
Wang in combination with Ferenczi does not teach but Ganapavarapu teaches wherein the distributed ledger comprises a blockchain ledger comprising a Hyperledger Fabric (Par. 0041 Ganapavarapu discloses the block chain using the Hyperledger Fabric blockchain networks).
Wang and Ganapavarapu are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the blockchain transaction processing of Wang to include the Hyperledger Fabric blockchain of Ganapavarapu, to prevent wasteful processing. The suggestion/motivation to combine is that it would be obvious to try in order to have a system that is efficient and computationally light (Par. 0041 Ganapavarapu).


As to claim 14 Wang in combination with Ferenczi does each and every limitation of claim 13.
Wang in combination with Ferenczi does not teach but Ganapavarapu teaches wherein the distributed ledger comprises a blockchain ledger comprising a Hyperledger Fabric  (Par. 0041 Ganapavarapu discloses the block chain using the Hyperledger Fabric blockchain networks).
Wang and Ganapavarapu are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the blockchain transaction processing of Wang to include the Hyperledger Fabric blockchain of Ganapavarapu, to prevent wasteful processing. The suggestion/motivation to combine is that it would be obvious to try in order to have a system that is efficient and computationally light (Par. 0041 Ganapavarapu).



Conclusion
	
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  August 01, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                          /AMRESH SINGH/Primary Examiner, Art Unit 2159